In re Taylor, Perry L.; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Orleans, Criminal District Court Div. C, No. 386-278; to the Court of Appeal, Fourth Circuit, No. 99-KA-0762.
Granted. The district court is ordered to produce a minute entry reflecting that the relator’s conviction for simple burglary of an inhabited dwelling has been reversed and the case remanded for a new trial. See State v. Taylor, 2001-1490 (La.App. 4 Cir. 1/16/02) (unpublished) (writ application pending). The district court is further ordered to provide the Department of Public Safety and Corrections with a copy of that minute entry.